UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6060


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JEFFREY EZEKIEL BECKS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:04-cr-00250-RJC-CH-10)


Submitted:    May 21, 2009                    Decided:   May 28, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Ezekiel Becks, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jeffrey   Ezekiel   Becks    appeals    the   district        court’s

order denying his motion for a reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).         We have reviewed the record and

find no reversible error.       See United States v. Hood, 556 F.3d

226, 232-33 (4th Cir. 2009).           Accordingly, we affirm for the

reasons stated by the district court.            United States v. Becks,

No.   3:04-cr-00250-RJC-CH-10    (W.D.N.C.       Dec.    15,     2008).      We

dispense   with   oral   argument      because    the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    2